                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF TENNESSEE

UNITED STATES OF AMERICA,                    )
                                             )
             Plaintiff,                      )
                                             )
v.                                           )     No.:   3:19-CR-170-TAV-DCP
                                             )
FRANK MCNIEL,                                )
                                             )
             Defendant.                      )


                                        ORDER

      This criminal case is before the Court on the Report and Recommendation (“R&R”)

[Doc. 10] entered by United States Magistrate Judge Debra C. Poplin recommending that

the Court: (1) accept defendant’s guilty plea to the single count in the information

[Doc. 3]; and (2) adjudicate defendant guilty of distributing a controlled substance in

violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(C). In the R&R, Judge Poplin also noted

that although it appears 18 U.S.C. § 3143(a)(2) provides for mandatory detention of

defendant pending sentencing, defendant was released under the terms and conditions set

forth in the Order Setting Conditions of Release [Doc. 9]. Accordingly, Judge Poplin

ordered the parties to submit position statements addressing the release or detention of

defendant pending sentencing.      The defendant submitted such a statement.          The

government did not. The Court will first address the issue of defendant’s detention or

release pending sentencing before turning to Judge Poplin’s recommendations.

      Defendant argues that he should be released pending sentencing pursuant to

18 U.S.C. § 3145(c) in light of exceptional circumstances [Doc. 11]. In support, defendant
points to the following factors: (1) defendant’s age (seventy-nine (79) years old), (2) his

lack of criminal history, (3) his medical history and poor physical condition, (4) his role as

the sole caregiver to his adult son, who has a severe mental condition, several days per

week, and (5) defendant’s projected guideline range (which falls in Zone B). Defendant

further notes that his conviction involves the writing of a prescription for one bottle of

oxycodone several years ago, there are no allegations that he has a drug addiction problem,

he agreed to surrender his medical license in early 2018, and there are no allegations that

he continued to see patients or write prescriptions. He asserts that he has no reason to flee

and that there is no evidence suggesting he poses a danger to the community.

       A defendant who has been found guilty of certain offenses, including that to which

defendant pled guilty, is subject to mandatory detention pursuant 18 U.S.C. § 3143(a)(2).

A defendant who is subject to detention pursuant to section 3143(a)(2) may, however, be

released if it is clearly shown that there are exceptional reasons why such person’s

detention would not be appropriate. 18 U.S.C. § 3145(c). Upon a determination that

exceptional circumstances exist, the Court must determine defendant’s risk of flight or

danger to the community. 18 U.S.C. §§ 3143(a)(1), 3145(c).

       The Sixth Circuit has found that section 3145(c) does not preclude a district judge

from making a determination of exceptional circumstances in support of release even

though that provision appears at the close of a section on review and appeal. United States

v. Cook, 42 F. App’x 803, 804 (6th Cir. 2002); United States v. Christman, 596 F.3d 870,

870–71 (6th Cir. 2010) (holding that a district court erred in not considering whether a

                                              2
defendant had established exceptional reasons to support the defendant’s request for release

pending sentencing). The Sixth Circuit has not defined what constitutes exceptional

reasons that would justify release pending sentencing, but there is some guidance in the

case law that the circumstances must be out of the ordinary or uncommon. United States

v. Miller, 568 F. Supp. 2d 764, 774 (E.D. Ky. 2009) (citing United States v. DiSomma, 951

F.2d 494, 497 (2d Cir. 1991); United States v. Koon, 6 F.3d 561, 565 (9th Cir. 1993); United

States v. Kaquatosh, 252 F. Supp. 2d 775, 777 (E.D. Wis. 2003)). The determination as to

whether exceptional circumstances exist is therefore left to the discretion of the district

judge and is a case-by-case, fact-intensive inquiry. See Cook, 42 F. App’x at 803–04.

       Based on the facts discussed in defendant’s statement and in light of the lack of any

objection by the government, the Court finds that exceptional circumstances exist. Courts

have found that family hardship or a defendant’s position as a caregiver alone does not

constitute an “exceptional reason” to justify release under 18 U.S.C. § 3145(c), Miller, 568

F. Supp. 2d at 777 (citing Cook, 42 F. App’x at 804), and similarly that chronic health

conditions, as compared to immediate medical needs like surgery, alone cannot be

“exceptional.” United States v. Varney, No. 12-09-ART-HAI-(1), 2013 WL 2406256, at

*1 (May 31, 2013). Notwithstanding, the Court finds that defendant’s familial situation in

combination with his advanced age, his total lack of criminal history, and his physical

condition, amount to exceptional circumstances justifying his release under section

3145(c). See DiSomma, 951 F.2d at 497 (holding that exceptional circumstances are “a

unique combination of circumstances giving rise to situations that are out of the ordinary.”)

                                             3
As he notes in his statement, defendant is seventy-nine (79) year-old first-time offender;

he has suffered multiple strokes; and his current physical condition causes him to struggle

with balance and stamina. Further, he is the sole caregiver to his mentally ill adult son

several days per week. The combination of these factors creates circumstances which are

out of the ordinary or uncommon.

       Having found that exceptional reasons exist here, the Court turns to defendant’s risk

of flight or danger to the community. See 18 U.S.C. § 3145(c) (requiring the satisfaction

of conditions in § 3143(a)(1) for release). Given defendant’s physical condition, his

advanced age, his projected guideline range falling within Zone B, and his agreement to

surrender his medical license and no longer see patients or write prescriptions, the Court

determines by clear and convincing evidence that defendant, poses neither a risk of flight

nor a danger to the community. In conclusion, because exceptional circumstances exist

and defendant poses neither a risk of flight nor a danger to the community, the Court orders

defendant released pending sentencing pursuant to 18 U.S.C. § 3145(c).

       Next, turning to Judge Poplin’s recommendations, there have been no timely

objections to the R&R, and enough time has passed since the filing of the R&R to treat any

objections as having been waived. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b); Fed.

R. Crim. P. 51. After reviewing the record, the Court agrees with Judge Poplin’s report

and recommendation. Accordingly, the Court ACCEPTS and ADOPTS the R&R [Doc.

10] pursuant to 28 U.S.C. § 636(b)(1). The Court ORDERS as follows:




                                             4
1.   Defendant’s plea of guilty to the single count of the information is

     ACCEPTED;

2.   Defendant is hereby ADJUDGED guilty of distributing a controlled

     substance in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(C);

3.   Defendant SHALL REMAIN out of custody subject to the Order [Doc. 9]

     until further order of this Court for sentencing in this matter which is

     scheduled to take place on March 26, 2020.

IT IS SO ORDERED.


                         s/ Thomas A. Varlan
                         UNITED STATES DISTRICT JUDGE




                                   5
